UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1972



DESIRE KOFFI YEBOUA,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



             On Petition for Review of an Order of the
                   Board of Immigration Appeals.
                            (A72-378-611)


Submitted:   February 21, 2008          Decided:    February 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Desire Koffi Yeboua, Petitioner Pro Se.      Peter D. Keisler,
Assistant Attorney General, M. Jocelyn Lopez Wright, Assistant
Director, Eric W. Marsteller, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Desire Koffi Yeboua, a native and citizen of the Ivory

Coast, petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen his immigration

proceedings.

            Based on our review of the record, we find that the Board

did not abuse its discretion in denying the motion as untimely

filed.    See 8 C.F.R. § 1003.2(c)(2) (2007).   We further find that

we lack jurisdiction to review Yeboua’s claim that the Board should

have exercised its sua sponte power to reopen his proceedings. See

Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir. 2006) (collecting

cases).   Accordingly, although we grant Yeboua’s motion to proceed

in forma pauperis on appeal, we deny the petition for review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     PETITION DENIED




                                  - 2 -